Metcalf, J.
When interrogatories to a deponent, whi ih are clearly relevant, are ordered by a judge to be expunged, the court will reverse the order; but not when the interrogatories are very remote and apparently irrelevant. In the latter case, it is matter of discretion with a judge whether he will retain or expunge them; and his order is not matter of exception. In the present case, it is our opinion that the interrogatories, which were unconditionally ordered to be expunged, were not apparently relevant, but were apparently too remote to be relevant, and that we ought not to reverse the judge’s order. The court cannot resort to the deponent’s answers to other questions, in order to decide on a party’s right to put the questions that were expunged. The right to put those questions depends, in the first instance, on the state of the case at the time when that right is discussed and decided.
We are also of opinion that the order to expunge other interrogatories, unless they should be modified, ought not to be disturbed. '
The evidence which was excluded at the trial appears to us to have been irrelevant.

Exceptions overruled.